DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 11, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed because none of the prior art of record discloses or 
suggests a method, applied to a photovoltaic power generation system, wherein the photovoltaic power generation system comprises a master node and a plurality of photovoltaic strings; an output end of each photovoltaic string comprises at least one photovoltaic power generation group; each photovoltaic power generation group comprises at least two photovoltaic power generation groups, the at least two photovoltaic power generation groups are connected in series; the method comprising the steps recited in claim 1, in combination with the remaining claimed features.
Claims 7-12 are allowed because none of the prior art of record discloses or suggests an apparatus, applied to a photovoltaic power generation system, wherein the photovoltaic power generation system comprises a master node and a plurality of photovoltaic strings; an output end of each photovoltaic string comprises at least one photovoltaic power generation group; each photovoltaic power generation group 
Claim 13 is allowed because none of the prior art of record discloses or suggests a physical address determining device, coupled to a photovoltaic power generation system wherein the photovoltaic power generation system comprises a master node and a plurality of photovoltaic strings, an output end of each photovoltaic string is connected to an input end of the master node, each photovoltaic string comprises at least one photovoltaic power generation group, each photovoltaic power generation group comprises one photovoltaic module and one slave node, when any photovoltaic string comprises at least two photovoltaic power generation groups, the at least two photovoltaic power generation groups are connected in series, and wherein the device comprises a processor and a memory, the memory stores at least one instruction, and the instruction is loaded and executed by the processor to perform operations as recited in claim 13, in combination with the remaining claimed features.
Claim 14 is allowed because none of the prior art of record discloses or suggests a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores at least one instruction, and the at least one instruction is loaded and executed by a processor to perform operations as recited in claim 14, in combination with the remaining claimed features.

Response to Arguments
Applicant’s arguments, see Remarks, page 13, filed November 11, 2021, with respect to the drawings and claim 14, and the rejection of clam 14 under 35 U.S.C. 101, have been fully considered and are persuasive.  The objections and rejection of claim 14 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HAL KAPLAN/Primary Examiner, Art Unit 2836